Citation Nr: 0823668	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by achy joints due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had verified active service from November 1990 to 
June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which in pertinent part denied the claim.

The veteran's initial claim also included a claim of 
entitlement to service connection for a gastrointestinal 
disorder as due to an undiagnosed illness.  A December 2003 
rating decision granted service connection for irritable 
bowel syndrome with an initial rating of 10 percent, 
effective March 2002.  A January 2004 RO letter informed him 
of the decision and his appellate rights.  The veteran did 
not appeal either the rating or effective dates assigned for 
the disorder; so, that aspect of the claim has been resolved 
and is not before the Board.  See 38 C.F.R. § 20.200 (2007); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

"Service connection" is in effect for low back strain, as 
well as for an adjustment disorder secondary to the low back 
disorder.  The Board notes, however, that the grant was based 
on a May 2002 injury which appears to have occurred while the 
veteran was on a tour of duty pursuant to orders issued by 
authority of the Governor of Virginia for a state emergency.  
See May 2003 rating decision.  

Basic eligibility for federal compensation benefits must be 
based on a period of duty performed under orders into Federal 
service issued by the President of the United States, see 10 
U.S.C.§ 12401, or the claimant must have performed "full time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  See 38 U.S.C.A. § 101(21), (22)(C).  Thus, the 
grant of "service connection" for a low back strain may 
have been improvidential as a matter of law.  Cf. Allen v. 
Nicholson, 21 Vet. App. 54 (2007) (Section 12401 of title 10, 
United States Code, provides that "members of the Army 
National Guard of the United States and the Air National 
Guard of the United States are not in active Federal service 
except when ordered thereto under law."  10 U.S.C. § 12401. 
 Thus, a member of the National Guard holds a status as a 
member of the federal military or the state militia, but 
never both at once.  See Perpich v. Department of Defense, 
496 U.S. 334 (1990)).  Accordingly, this matter is referred 
to the RO or appropriate review.  


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
disorder manifested by achy joints is not related to an in-
service disease or injury, service-connected disability, or 
an undiagnosed illness.


CONCLUSION OF LAW

A disorder manifested by achy joints was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In  a February 2001 letter, 
VA notified the veteran of notice of what evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain.

The Board notes the letter did not inform the veteran of the 
specific evidence needed to prove his claim, and such an 
error is presumed prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA may rebut the 
presumption of prejudice by showing the purpose of the VCAA 
notice was not frustrated and that the essential fairness of 
the adjudication was not affected.  Sanders.  The purpose of 
the notice is not frustrated if the claimant had a meaningful 
opportunity to participate in the adjudication of his claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The 
Board finds that the evidence of record shows that any error 
related to the content deficiency was cured and rendered non-
prejudicial.

First, the November 2002 rating decision and the October 2003 
Statement of the Case provided a detailed statement as to 
what evidence was needed to prove the claim, as well as what 
evidence was lacking.  Second, a March 2006 letter provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  The 
evidence in the claims file shows the veteran had and availed 
himself of the opportunity to participate in the adjudication 
of his claim.  Neither he nor his representative has 
suggested he was misled in any way in pursuing his claim.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated in the 
April 2006 Supplemental Statement of the Case.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Veteran's Assertions

The probative medical evidence of record notes the veteran's 
complaints of joint pains, which he asserts had their 
inception after his service in the Persian Gulf War.  Lay 
statements from some of his family members, and a fellow 
guardsman, note how he had less energy and complained of 
constant headaches following his return from the Persian Gulf 
Theater.  He reportedly did not manifest any of those 
symptoms prior to his activation for Persian Gulf service.  
As his claim was in the adjudication process, his right elbow 
and left knee were the primary joints involved.

General Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active duty, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  A 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping signs or 
symptoms and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(C)(ii).  (Emphasis Added)

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(a)(2)(b).

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Analysis

The August 1995 Gulf War Registry report notes the veteran 
complained of neck stiffness when driving, low back pain when 
sitting, weight gain and fatigue.  He also complained of 
headaches and memory deficits.  There was no notation of any 
joint pain other than his back.  Examination of the upper and 
lower extremities revealed normal range of motion.  The only 
musculoskeletal diagnosis noted was mechanical low back pain.

Private treatment records of January 1997 note weakness 
without a clear etiology.  Employment records note left knee 
trauma in November 1997 and right elbow trauma in July 1998.  
As already noted, the examiner at the 1995 Gulf War Registry 
noted no complaints related to those extremities.  VA 
outpatient records note complaints of bilateral knee and 
elbow pain, but there were no positive findings.  The entry 
notes the veteran was pursuing running as a source of 
exercise.  A November 1999 neurology entry notes 
musculoskeletal examination revealed no joint or bone pain or 
loss of strength.

The veteran's November 2000 statement in support of his claim 
emphasized his complaints of headaches, dizziness, difficulty 
breathing, weakness, and depression.  He made no notation of 
joint pain.  The April 2003 VA spine examination report notes 
the veteran told the examiner that, since a 2002 back injury 
incurred while fulfilling orders issued by the Governor of 
Virginia, he had experienced a sensation of aching in both 
legs, left worse than the right.  In October 2003, the 
veteran was afforded a Gulf War Guidelines examination.  He 
told the examiner that he was close to the oil well fires and 
he served as a diesel mechanic, truck driver, and also served 
in vehicle recovery.  He reported injuring his right elbow 
during a 1995 summer active duty for training tour.  He 
experienced pain and difficulty straightening it.  The 
veteran denied any constitutional symptoms compatible with 
inflammatory joint disease.  His right elbow was painful on 
repetitive movements such as painting, but he did not report 
any weakness, atrophy, or abnormal movements.  On a scale of 
1 to 10, he assessed his pain as 1-2/10, and noted that he 
felt a sensation of pins and needles.

The veteran also complained of bilateral knee pain which he 
assessed as 2-3/10.  He mentioned one in-service incident of 
trauma, and that sometimes his knees snapped and cracked.  He 
had not taken medication for those symptoms.

Inspection of the right elbow revealed no inflammatory signs.  
Palpation did not reveal any symptoms.  Range of motion on 
examination was normal, as was forearm pronation and 
supination.  The knees were normal in appearance, and there 
was no edema, erythema, or effusion.  There was some crepitus 
of the right knee on full extension, but flexion and 
extension were full and pain free.  Lachman's and McMurray's 
were negative, as was the patellar grind test.  Palpation of 
the posterior popliteal fossa did not reveal any 
abnormalities.  No crepitus was noted on range of motion 
testing, which was full at 0 to 140 degrees and pain free.  
There was no evidence of instability.  There was no evidence 
of varus or valgus deformity of the knees.  Muscle and 
neurological findings were normal.  The examiner diagnosed 
arthralgias of the knees and right elbow, without clinical 
evidence of tendonitis, bursitis, or arthritis.

An outpatient entry of September 2004 notes the veteran 
complained of pain in his fingers since an injury while 
performing national guard duty.  Examination of the 
musculoskeletal system revealed no positive findings.  

Another Gulf War Guidelines examination was conducted in 
February 2006.  The veteran again related his history as he 
had at prior examinations, including another guard-related 
injury to the left knee in 2001.  X-rays of the knees were 
read as unremarkable.  Left elbow X-rays showed evidence of 
old trauma but no degenerative changes.  Following a 
comprehensive examination of the veteran, the examiner noted 
that all abnormal physical findings were part of a known 
clinical diagnosis.  The examiner observed that the veteran's 
left knee pain was secondary to a left knee strain in 2001, 
and his bilateral elbow pain was a residual of old trauma.  
X-rays of the elbows revealed no evidence of degenerative 
joint disease.  Assessing the veteran's complaints of left 
knee and bilateral elbow pain, the examiner noted that 
findings on examination noted no clinical disability and X-
rays showed no degenerative joint disease.  The examiner 
noted further, however, that the veteran's work entailed 
repetitive movements such as climbing, reaching, bending, 
twisting, grasping, lifting, carrying, and holding.

The examiner informed the RO prior to the February 2006 
examination that the claims file was not available.  The RO 
advised the examiner to conduct the examination, being as the 
veteran had reported as requested and the claims file had in 
fact been mailed.  The examiner reviewed the claims file, and 
the February examination report, in April 2006.  Noted was 
the 1997 twisting of the left knee, which was diagnosed as a 
bruised lateral meniscus.  He was noted to have sustained a 
contusion of the left lower extremity in 2001 when he fell 
down stairs.  Following review of the claims file, the 
examiner made no changes in her diagnoses.  She did opine, 
however, that the veteran had no chronic knee or elbow 
disability, and his pain was not causally linked to the 1997 
incident that occurred during active duty for training.  The 
examiner again noted that the veteran worked 12 years for the 
housing authority as a maintenance mechanic, which entailed 
the repetitive activity noted above.  The RO requested 
further review and examination by the examiner.

The December 2006 examination report notes the veteran 
related that his left knee symptoms began three to four years 
after his return from the Persian Gulf, and that he had not 
sustained any injury during his active service.  His pain 
started gradually, and then he twisted the knee some four 
years after returning from the Persian Gulf while performing 
national guard duty, and it was diagnosed as a strain.  His 
right elbow pain started about two years after his Gulf War 
service.  This pain reportedly occurred about twice a week.  
Repetitive use triggered it.  He estimated his left elbow 
pain started around 1993-1994, as did the pain in the fingers 
of both hands.  He denied any injury to either during his 
active service.  The veteran stated his fingers felt swollen, 
though they were not and he could wear his wedding band.  His 
finger did not lock but they reportedly tired easily.

Examination of the knees and elbows revealed no swelling, 
redness, heat, or tenderness.  Neither was there any 
instability in either knee.  Range of hand, elbow and knee 
motion revealed normal findings.  X-rays of the elbows showed 
evidence of minimal old trauma.  The examiner reiterated her 
2006 findings and opinions.  All symptoms manifested by the 
veteran were part of a known clinical diagnosis.  There was 
no evidence of gouty or degenerative arthritis, and there 
were no signs or symptoms of an undiagnosed illness secondary 
to service in the Persian Gulf.  The examiner rendered no 
diagnosis of the hands and fingers and noted the veteran's 
job required repetitive use of his hands.

The Board finds the examiner's opinions fully supported by 
the probative evidence of record.  In light of the examiner's 
findings that the veteran's symptoms are secondary to known 
clinical diagnoses, they are not subject to service 
connection as an undiagnosed illness.  The examiner noted 
that the veteran's current right elbow pain was secondary to 
trauma from a sledge hammer on his job.  In addition to the 
fact that the records associated with the event show he was 
in his civilian capacity at the time, rather than on a tour 
of active duty for training or inactive duty for training, 
there also is the fact that there is no currently diagnosed 
disorder.  

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110.  In the absence of proof of 
present disability there can be no valid claim.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").

Thus, the claim is denied.  38 C.F.R. §§ 3.303, 3.317.  The 
benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to service connection for a disorder manifested 
by achy joints due to an undiagnosed illness is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




=Department of Veterans Affairs


